Title: To George Washington from Major General Lafayette, 25 April 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



Sir
Valley forge Camp 25th april 1778

The present questions are the most difficult to resolve upon that have been proposed since I have been in this army—there must be as much civil policy as Generalship in the operations of the next campaign—on the other hand our forces, stores, magazines, ressources of every kind (I mean those which we schall get in the camp) are far from being ascertained—we do’nt know how many men we may depend upon, and had we as many as we could wish, I question if we could easely clothe and Aliment them (at least as things seem now to stand).
Your excellency wants my opinion upon these three points—attaking new york—attaking philadelphia—or staying in a fortified Camp, till the ennemy will go out and laying a plan of conduct for this case.
1st  An expedition against New york I am very improper to speack upon as I do not know that part of America—but I have been told those difficulties were not insuperable—you have seen in some of my letters that I was inclined to think of an undertaking upon that part I schould before know what is king’s bridge, and other fortifications behind that point—if fort Washington can be left aside, or easely reduced—if a surprise can be effectuated—if false attacks may have all theyr effect—if we can get a sufficient quantity of boats pontons &c. &c. how far the schipping may help theyr land forces—all those things I Made myself acquainted with only by way of conversation and it is not sufficient to fix upon an operation—however I understand that with the necessary preparations (and I question if they will be schortly made), twenty thousand men, could succeed in the operation and take the town for a time.
in that case fifteen thousand men, eight of ’em continental troops schould be left in our present camp strongly fortified under an officer who schould have orders to intercept as much as possible the communication of the ennemy with the country—that force schould be absolutely

necessary to the security of our stores—but let them be on the other side of the susquehana which is very far, an army is yet indispensable for covering two disaffected states, and we must remember that the intention of the english ministry is to treat not only with Congress but with each state separately.
As we cannot hold Newyork the principal aim would be to destroy such stores as the ennemy schould not have yet on board of theyr vessels—it seems also very important to ruin as much as possible the islands belonging to the ennemy—would not it be possible to fortify king’s bridge on our side? however if there was any propability of taking philadelphia as there is no compareison between the two conquests, even in the case of an offensive war from us, those parts seem to be considered in the secondary point of wiew—then some continental troops with such militia as could not conveniently come down may try to surprise posts by a coup de main, or make expeditions in the islands agreable to circumstances.
the expedition of rhode island I have nothing to say upon as I am stranger to our actual situation and projects in those quarters—but I believe jealousy must be given to the ennemy every where, but in our very points of attak.
2d  I confess the taking of philadelphia is the most agreable idea I can form—we send the ennemy out of two very disaffected states—we begin the campaign in the most schining way—we make the best possible effect both in europe and in America—but that enterprise is a very dangerous one—we must have at least twenty thousand good continental troops and about the same number of militia volonteers &c. we must be very depending upon our troops, for in every case, or we must storm strong fortifications or we must separate our forces two very dangerous steps.
the taking of those redoubts and pallissades by regular approches do not seem to me eligible, then or we must storm the place or we must shut the communications of the ennemy.
for the latter enterprize I understand there is one single place where large vessels can be prevented from coming up—billinsport—then the fort schould be taken, batterys erected into it, and ten thousand good troops left in the jerseys to support those batterys—some thing could be sunk in the chanal as chevaux de frize.
but we prevent only the men of war from reaching philadelphia transports may be sent by the other side of long island unless batterys be erected on tynicum island which is not an easy work and a large body left there to support them—one other army schould be betwen the schuillchyll and the delaware which would keep in echec the present forces of the Ennemy—how far that project may prouve useful I am

very far from ascertaining in my own mind, and speack only of it as the only way I know to embarass the communications of the ennemy but let us speack of storms.
Storming such redoubts is the most hazardous enterprize the best and oldest troops can form—my wound had prevented me from assisting to the recconnoissance which has been made of ’em—they are I understand ve⟨ry⟩ strong—but one commands all the others and there certainly we schou⟨ld⟩ direct the true attak—this intelligence of one commanding all the other I have heard from many officers among whom the baron de Steuben. perhaps we can carry them—after that hard work schall be done philadelphia is not ours—if the english fight well what certainly they will, the houses and the streets wo’nt be easely given up—I wish’d the best retreat could be left to them and known by theyr soldiers before the action, then they would not fight with the same obstinacy.
certainly every soldierlike principle will forbidd to attak with new troops a chain of strong redoubts defended by old and disciplined men, with all the difficulties we schould meet after those redoubts be carried—but we have two reasons for risking some steps; the expectation of theyr reinforcements, and three dreadful commissioners whom I fear more than ten thousand men. your excellency knows better than me what effect those propositions of peace may have, you know better than me what your soldiers fired with the hope of ending the war, of plundering the city &c. &c. may undertake of superior to the common military rules—the only thing I can say is that had we the certainty of storming the city, and cutting the british army to pieces what certainly would be the case, then reducing philadelphia in ashes, and loosing the third part of the army would be a good bargain for America if it was attended with so happy consequences.
I beg leave to say what I think is to be done in the third case.
3d  the idea of attaking, storming, with large well provided armies, in considering our past and present situation seems a very Romantic one—if by want of forces, of provisions &c. &c. and by the danger of the enterprizes, we are reduced to the old defensive plan this very plan who has been the salvation of America then my opinion is as follows.
besides the troops of fishkill, providence &c. who are to keep in echec the forces of the ennemy, prevent his excursions, and undertake something themselves our grand army must alwaïs be the double of this of the ennemy—as the cause of America is not a trifling one we must not play an uncertain Game—I wish’d the third of the army would alwaïs be in motion upon the flanks of the ennemy, to intercept his convoys, give frequent alerts to him, prevent him from taking any rest, and take

all the opportunities ofered to them—the other two thirds would be alwaïs compact, alwaïs upon the defensive—I mean a defensive of marches and planed operations—for with the double of the forces of the ennemy we schould be able to attak him were proper opportunities offered to us.
I think it would be useful to throw the war in some other provinces, but can not foresee how it could be done in the best manner—I wish the fighting spirit of Sir henry clinton may engage him to accept the fields of battle offered by detachements of our army in the jersays where you have also the advantage of being supported by a good militia.
I must confess that tho’ a little concerned by the idea that we schall not have such a numerous army as we want, my greatest fears are directed towards the Need of provisions and supplyes.
Such are, sir, some of the ideas I take the liberty of offering to your excellency—I beg you would excuse theyr bad order as I write in a Great hurry because I have past the time appointed by you and you know that I was prevented from writing those two past days.
Could I know our present and future means of succeeding in those three different projects, it would not become a young stranger to point out a decisive one in an occasion where the knowledge of the civil and military interests of the nation, of the tempers of the people and soldiers of the internal and external ressources of America is absolutely necessary—all what I can say is 1st that newyork is more stranger to me than any other part of america but has this inconvenience that we can not hold it, (so at least I understand), 2nd that the propriety of laying still in a fortified camp depends much on the reinforcements expected from england, and the effect those propositions of peace may have upon the people.
3d for philadelphia it is by far the best scheme if it can be carried with succes—I do’nt believe we may be enabled to take that town by storm—but if it was the case I think we are not to consider either burning houses, expending treasures, loosing men, in comparaison of the immense advantages we schould certainly get on every respect.
if we were to take an offensive party—then notime is to be lost for getting men, and the most profound secrecy must be kept.
I am however convinced that not so much on account of the novelty of our soldiers who are not fit for storms, than by want of provisions, or arms, or men, we w’ont be enabled to obtain in proper time a so happy succes—then if there were not other reasons necessity will compell us to take the third party proposed by your excellency—I heartily wish I may be mistaken. with the greatest respect I have the honor to be Your excellency’s the Most obedient servant

the Marquis de lafayette

